Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 1 of 18

for a Warrant b

AO 106A. (08/18) Application

      
  
    

Telephone or Other Reliable Electronic Means _

UNITED STATES DISTRICT CO

for the
Western District of Washington

 

  
    
     

RECEIVED

SEP 83 2019

CLERK US. DISTRICT COURT
By WESTERN DISTRICT OF WASHINGTON AT TACOMA oy

CaseNo. VW\—7 14- 5 | Od

  

T

  

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person opr name and address)

TWO CELL PHONES, STORED AT 400 E MILL PLAIN
BOULEVARD IN VANCOUVER, WASHINGTON

 

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, incorporated herein by reference.

located in the Wester District of Washington , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
of property designed for use, intended for use, or used in committing a crime;
(I aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 2113(b) Bank Theft

The application is based on these facts:
See attached Affidavit of Special Agent Benjamin Long.

of Continued on the attached sheet. ©

(1 Delayed notice of - days (give exact ending date if more than30days;) __—=——~—_—«*d): i requested under
18 U.S.C. § 3103a, the basis of which is set me on the attached sheet. La

 

 

Appliptnt’s: signature

Benjamin Long, Special Agent (FB!)
Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone (specify reliable electronic means).

Date: September 3, 2019 Hua L nie

Judge ’s \iehature

City and state: Tacoma, Washington Hon. Theresa L. Fricke, United States Magistrate Judge
~ Printed name and title

 

 
Oo fo SDD UH BP WY NY

NO HO HO NY HN ND NY NY NO KS FF KF SF HS HS EF ES
oOo aD HK OW SF WD NY KH OD Oo FA BDA nH FP WD NY KF &

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 2 of 18

AFFIDAVIT

STATE OF WASHINGTON )
SS

COUNTY OF PIERCE

I, BENJAMIN LONG, being duly sworn under oath, depose and say:
AGENT BACKGROUND

1. Tam a Special Agent with the Federal Bureau of Investigations (“FBI”) and
have been so employed since 2012. I am currently assigned to the Vancouver,
Washington Resident Agency of the Seattle, Washington Division. Prior to serving as a
Special Agent, I was employed as a law enforcement officer since 2007.

2. While employed by the FBI, I have investigated federal criminal violations
related to cyber-crime, child exploitation, terrorism, civil rights violations, extortion and
fraud. I have received investigative training and gained experience through the FBI
Academy, Digital Evidence Extraction Technician forensic training, and the usual course
of work conducting the aforementioned types of investigations. I have participated in the
execution of numerous arrest and search warrants, which have resulted in arrests,
convictions and the recovery of evidence and contraband.

3. The facts set forth in this Affidavit are based on my personal knowledge;
knowledge obtained from others during my participation in this investigation, including
other law enforcement officers; review of documents and records related to this
investigation; communications with others who have personal knowledge of the events
and circumstances described herein; and information gained through my training and
experience.

4. Because this Affidavit is submitted for the limited purpose of establishing
probable cause in support of the application for a search warrant, it does not set forth
each and every fact that I or others have learned during the course of this investigation. I

have set forth only the facts that I believe are necessary to establish probable cause to

AFFIDAVIT OF SA LONG - 1 UNITED STATES ATTORNEY |
TEWART STREET, SUITE
USAO# 2017R01112 SEATTLE, WASHINGTON 98101
(206) 553-7970
 

o0 Oo tN NWN A FP WD NY

NY NYO NY NH HN NY NV NV NO KY KF KF YY KF YF YF PF EE
Co ND DH UW BB WO NO —§ DOD OO FAHD A BPW NY KF &

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 3 of 18

believe that evidence, fruits, and instrumentalities of bank theft, in violation of 18 U.S.C.
§ 2113(b) will be found on the SUBJECT PHONES.
PURPOSE OF AFFDAVIT

5. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant authorizing the examination of
property—electronic devices, namely cell phones—which are currently in law
enforcement possession, and the extraction from that property of electronically stored
information described in Attachment B to this Affidavit. |

6. The property to be searched are the following two phones (collectively, the
“SUBJECT PHONES”), currently in the custody of the FBI, located at 400 E. Mill Plain
Boulevard in Vancouver, Washington:

a. A Samsung Galaxy J7 Prime, Model Number SM-G610M/DS,
Serial Number R58J92RGDSW (hereinafter described as “SUBJECT PHONE 1”).

b. An iPhone 7, Model A1661, IMEI 355840088773379 (hereinafter
described as “SUBJECT PHONE 2”).

7. The applied-for warrant would authorize the forensic examination of the
SUBJECT PHONES for the purpose of identifying electronically stored data, particularly
described in Attachment B.

8. Based on my training and experience, and the facts set forth in this
affidavit, there is probable cause to believe that owners of these phones, PEDRO LEON
RIVERO VELAZQUEZ, STARLIN RAFAEL GARCIA CARABALLO, and JOSSHOA
PEREZ RIVAS, have committed violations of Title 18, United States Code, Section
2113(b) (Bank Theft). There is also probable cause to search the SUBJECT PHONES
for evidence, instrumentalities, or fruits of these crimes, further described in Attachment
B.

9. This affidavit is to be presented electronically pursuant to Local Criminal
Rule CrR 41(d)(3).
AFFIDAVIT OF SA LONG - 2 UNITED STATES ATTORNEY
USAO# 2017R01112 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo Oo NY HD OH FP W NY

BO NO NY NY NN WN ND NY HN YH — KR KF FEF EF SF RS
oOo ND DH ON BP WH NHN KH CO OO FA BDA A fF W NY KF S&S

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 4 of 18

PROBABLE CAUSE
A.  Jackpotting Offenses

10. On February 25, 2018, PEDRO LEON RIVERO VELAZQUEZ, STARLIN
RAFAEL GARCIA CARABALLO, and JOSSHOA PEREZ RIVAS were arrested in the
District of Utah while they, along with others, were “jackpotting” an ATM owned by
Deseret First Credit Union in Sandy, Utah. In jackpotting attacks, perpetrators install
malware, causing ATMs to dispense their cash reserves upon command. At the time of
their arrest, the Deseret First Credit Union ATM was dispensing large quantities of cash,
ultimately amounting to $38,800.

11. On March 7, 2018, RIVERO VELAZQUEZ, GARCIA CARABALLO, and
PEREZ RIVAS were indicted for Conspiracy to Commit Computer Fraud and Abuse, in
violation of 18 U.S.C. § 1030, Conspiracy to Commit Bank Theft, in violation of 18
U.S.C. § 371, and Bank Theft, in violation of 18 U.S.C. § 2113(b).

12. In addition to the Utah offenses, RIVERO VELAZQUEZ, GARCIA
CARABALLO, and PEREZ RIVAS also jackpotted ATMs in the Western District of
Washington. As a result, on April 4, 2018, RIVERO VELAZQUEZ, GARCIA
CARABALLO, and PEREZ RIVAS were indicted in the Western District of
Washington, charged with Conspiracy to Commit Bank Theft, in violation of 18 U.S.C. §
371, and Bank Theft, in violation of 18 U.S.C. § 2113(b). As alleged in that indictment,
RIVERO VELAZQUEZ, GARCIA CARABALLO, and PEREZ RIVAS jackpotted
ATMs on or about the following dates:

 

Date Description

12/13/17 At least $88,000 stolen from a Sound Credit Union ATM located in Bothell,
Washington by jackpotting.

12/15/17 At least $102,400 stolen from an IQ Credit Union ATM located in
Vancouver, Washington by jackpotting.

12/16/17 At least $16,000 stolen from an Umpqua Bank ATM in Vancouver,
Washington by jackpotting.

12/16/17 At least $91,000 stolen from a Columbia Credit Union ATM in Vancouver,
Washington by jackpotting.

 

 

 

 

 

 

 

AFFIDAVIT OF SA LONG - 3 UNITED STATES ATTORNEY
TEWART .
USAO# 2017R01112 _ SEATTLE, WASHINGTON 98101
(206) 553-7970
 

NO NO BH NH NY WN NY NN NN KH &— KR HF FF Fe SY EF KE
oD KN ON BRB WO NY KY CO YO fF ADHD A BW YH KY S&S

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 5 of 18

 

Date Description
12/17/17 At least $64,400 stolen from a Heritage Bank ATM in Mount Vernon,
Washington by jackpotting.

 

 

oOo fe NID A FP WN

 

 

13. OnDecember 4, 2018, January 30, 2019, and March 1, 2019, respectively,
PEREZ RIVAS, GARCIA CARABALLO, and RIVERO VELAZQUEZ each pled guilty
to Conspiracy to Commit Bank Theft, in violation of 18 U.S.C. § 371, in the District of
Utah. In the statements of fact supporting each of their pleas, PEREZ RIVAS, GARCIA
CARABALLO, and RIVERO VELAZQUEZ admitted that they jackpotted ATMs. in
both Utah and Washington. Although the Utah guilty pleas resolved the Washington
charges against GARCIA CARABALLO and RIVERO VELAZQUEZ, PEREZ RIVAS
still faces additional charges in the Western District of Washington. -

B. Seizure of the SUBJECT PHONES

14. On February 25, 2018, after RIVERO VELAZQUEZ, GARCIA
CARABALLO, and PEREZ RIVAS were arrested in Utah, law enforcement seized the
SUBJECT PHONES. RIVERO VELAZQUEZ, GARCIA CARABALLO, and PEREZ
RIVAS have been in custody since the date of their arrests.

15. Agents seized SUBJECT PHONE 1 from a Nissan Rogue that RIVERO
VELAZQUEZ was driving during the jackpotting attack. Law enforcement retrieved
SUBJECT PHONE 1 from the driver’s seat of the Rogue, after obtaining a warrant to
search this vehicle. Stored in between SUBJECT PHONE 1 and its phone case, law
enforcement located a photocopy of RIVERO VELAZQUEZ’s identification card.

16. Agents seized SUBJECT PHONE 2 from-a GMC Acadia that GARCIA
CARABALLO was driving during the jackpotting attack. PEREZ RIVAS was a
passenger in this vehicle. Law enforcement retrieved SUBJECT PHONE 2 from the
front passenger’s seat of the Acadia, after obtaining a warrant to search this vehicle.

17. Both of the SUBJECT PHONES are password protected and the contents of
these phones have not been reviewed by law enforcement. The SUBJECT PHONES are
currently in. storage at 400 E Mill Plain Boulevard in Vancouver, Washington. In my

AFFIDAVIT OF SA LONG -4 ATED STATES ATTORNEY,

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © ~JT HDA NW F&F WH NO

N NO HN NY NHN HN ND NN HYD KH KK HF KF KF FF OE S| oe
eo nN KN On BR WHO NY KH CO OO FAN BD A FF WD NY —& &

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 6 of 18

training and experience, I know that SUBJECT PHONES have been stored in a manner
in which their contents are, to the extent material to this investigation, in substantially the
same state as they were when the SUBJECT PHONES first came into the possession of
the FBI.

C. _Proffer Interviews

18. After their arrests, PEREZ RIVAS, GARCIA CARABALLO, and
RIVERO VELAZQUEZ were each interviewed by law enforcement, pursuant to proffer
agreements. During the proffer interviews, GARCIA CARABALLO and PEREZ RIVAS
agreed to allow law enforcement to search SUBJECT PHONE 2, and RIVERO
VELAZQUEZ agreed to allow law enforcement to search SUBJECT PHONE 1.
Accordingly, while law enforcement might already have all necessary authority to
examine the SUBJECT PHONES, I seek this additional warrant out of an abundance of
caution to be certain that an examination of the SUBJECT PHONES will comply with the
Fourth Amendment and other applicable laws.

19. During the proffer interviews, none of these individuals were able to recall
the passwords needed to access the SUBJECT PHONES. Additionally, all explained that
they only possessed these phones for a short time duration, purchasing them upon their
arrival in Utah to use as “burner phones.” And many of the purchased phones were the
same color, manufacturer, and model. Accordingly, while PEREZ RIVAS, GARCIA
CARABALLO, and RIVERO VELAZQUEZ appear to be the most likely owners of
these devices—since law enforcement retrieved the SUBJECT PHONES from vehicles
PEREZ RIVAS, GARCIA CARABALLO, and RIVERO VELAZQUEZ were driving—
out of an abundance of caution, law enforcement seeks further authorization to search the
SUBJECT PHONES pursuant to a warrant.

20. At their proffer interviews, PEREZ RIVAS, GARCIA CARABALLO, and
RIVERO VELAZQUEZ explained that, during the jackpotting attacks, they
communicated with each other using the SUBJECT PHONES. For example, according

to RIVERO VELAZQUEZ, while PEREZ RIVAS installed malware on the ATMs,

AFFIDAVIT OF SA LONG~ 5 . joo Spm ene adore 030
STEWART STREET, SUT
USAOQ# 2017R01112 SEATTLE, WASHINGTON 98101
: (206) 553-7970
 

NY NO NY NHN ND HD NH YN DN wee RE RS
on NA OH BR WH NY KH COO FPA HD UH FSF WY NY KF &S

oo NA HW PB WN

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 7 of 18

GARCIA CARABALLO, RIVERO VELAZQUEZ, and PEREZ RIVAS each dialed into
a conference call line using their cellphones. By maintaining this conference call,
GARCIA CARABALLO and RIVERO VELAZQUEZ could alert PEREZ RIVAS to
police presence. In this conference call, PEREZ RIVAS also received instructions from
another individual, believed to be located in Mexico, who provided PEREZ RIVAS with
instructions on how to gain access to the ATM and to install the malware.

21. In addition to dialing into a conference call line, PEREZ RIVAS, GARCIA
CARABALLO, and RIVERO VELAZQUEZ also used cellphones to exchange text
messages to organize and carry out the jackpotting attacks. For example, according to
GARCIA CARABALLO, he communicated with PEREZ RIVAS and RIVERO
VELAZQUEZ using the encrypted chat application, WhatsApp, while in Utah. Upon
arriving in Utah, each joined a WhatsApp group chat to discuss their plans to jackpot
ATMs, including coordinating their travel and jackpotting targets.

22. Law enforcement has reviewed the contents of another cellphone, seized
from JOAO SILVA ROBERTSON—one of the individuals who joined PEREZ RIVAS,
GARCIA CARABALLO, and RIVERO VELAZQUEZ jackpotting ATMs in Utah and
Washington—pursuant to his consent. Law enforcement located communications in this
phone, which are consistent with the text messages described by GARCIA
CARABALLO. For example, on February 25, 2018, SILVA ROBERTSON received a
text message from PEREZ RIVAS, referencing a park located near one of the banks that
PEREZ RIVAS, GARCIA CARABALLO, and RIVERO VELAZQUEZ jackpotted in
Utah. On that same date, SILVA ROBERTSON placed and received numerous calls
from PEREZ RIVAS, GARCIA CARABALLO, and RIVERO VELAZQUEZ. All were
arrested in Utah later that day, on February 25, 2018. |

 

TECHNICAL TERMS
23. Based on my training and experience, I use the following technical terms to
convey the following meanings:
AFFIDAVIT OF SA LONG - 6 UNITED STATES ATTORNEY -
USAO# 2017R01112 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

BS HNO NY HN HD NY NV NY NO H-— —|— | FF FF SF HF EF ES
Co nD ON NN BR BHR NY SK§ CO OO fF AIT HD A FF WD YH — &

0 oN DAW FF WN

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 8 of 18

a. Wireless telephone: A wireless telephone (or mobile telephone, or
cellular telephone, or cellphone) is a handheld wireless device used for voice and data
communication through radio signals. These telephones send signals through networks
of transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call log,”
which records the telephone number, date, and time of calls made to and from the phone.
In addition to enabling voice communications, wireless telephones offer a broad range of
capabilities. These capabilities include: storing names and phone numbers in electronic
“address books;” sending, receiving, and storing text messages and e-mail; taking,
sending, receiving, and storing still photographs and moving video; storing and playing
back audio files; storing dates, appointments, and other information on personal
calendars; and accessing and downloading information from the Internet. Wireless
telephones may also include global positioning system (“GPS”) technology for
determining the location of the device.

b. Digital camera: A digital camera is a camera that records pictures as
digital picture files, rather than by using photographic film. Digital cameras use a variety
of fixed and removable storage media to store their recorded images. Images can usually
be retrieved by connecting the camera to a computer or by connecting the removable
storage medium to a separate reader. Removable storage media include various types of
flash memory cards or miniature hard drives. Most digital cameras also include a screen
for viewing the stored images. This storage media can contain any digital data, including
data unrelated to photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or
iPod) is a handheld digital storage device designed primarily to store and play audio,
video, or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media. Removable
storage media include various types of flash memory cards or miniature hard drives. This

removable storage media can also store any digital data. Depending on the model, a

AFFIDAVIT OF SA LONG - 7 / UNITED STATES ATTORNEY.

. 700 STEWART STREET, SUITE 5220
USAO# 2017R01112 SEATTLE, WASHINGTON 98101

(206).553-7970
 

Oo eo HDT DH FF W NY

NM bh NY WH HY NH NV NN YN &— | | — HFK FF KS EE SE
on DN OT BR WHO HN KB SG Oo OH HDHD OH fF WY YF &

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 9 of 18

portable media player may have the ability to store very large amounts of electronic data
and may offer additional features such as a calendar, contact list, clock, or games.

‘d. GPS: A GPS navigation device uses the Global Positioning System
to display its current location. It often contains records of the locations where it has been.
Some GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved in
such navigation. The Global Positioning System (generally abbreviated “GPS”) consists
of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely
accurate clock. Each satellite repeatedly transmits by radio a mathematical representation
of the current time, combined with a special sequence of numbers. These signals are sent
by radio, using specifications that are publicly available. A GPS antenna on Earth can
receive those signals. When a GPS antenna receives signals from at least four satellites, a
computer connected to that antenna can mathematically calculate the antenna’s latitude,
longitude, and sometimes altitude with a high level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic
device used for storing data (such as names, addresses, appointments or notes) and
utilizing computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs usually
include a memory card or other removable storage media for storing data and a keyboard
and/or touch screen for entering data. Removable storage media include various types of
flash memory cards or miniature hard drives. This removable storage media can store
any digital data. Most PDAs run computer software, giving them many of the same
capabilities as personal computers. For example, PDA users can work with word-
processing documents, spreadsheets, and presentations. PDAs may also include global
positioning system (“GPS”) technology for determining the location of the device.

f. IP Address: An Internet Protocol address (or simply “IP address”) is

|| a unique numeric address used by computers on the Internet. An IP address is a series of

four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every

AFFIDAVIT OF SA LONG - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2017R01112 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo eo SI HD A BP W NO

NY wo HN NY ND HO HY NY NO — FF He ee RF FEF EF EP
oD KN ON BB WY NYO KH CO OHO eH HD nA fF WD NY KK O&O

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 10 of 18

computer attached to the Internet computer must be assigned an IP address so that
Internet traffic sent from and directed to that computer may be directed properly from its
source to its destination. Most Internet service providers control a range of IP addresses.
Some computers have static—that is, long-term—IP addresses, while other computers
have dynamic—that is, frequently changed—IP addresses.

g. Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international borders,
even when the devices communicating with each other are in the same state.

24. Based on my training, experience, and research, and from consulting the
manufacturer’s advertisements and product technical specifications available online at
http://www.apple.com/iphone and https://www.samsung.com/global/galaxy, I know that
the SUBJECT PHONES have capabilities that allow them to serve as a wireless
telephones, digital cameras, portable media players, GPS navigation devices, and PDAs.
In my training and experience, examining data stored on devices of these types can .
uncover, among other things, evidence that reveals or suggests who possessed or used the
device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

25. Based on my knowledge, training, and experience, I know that electronic

|| devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensic tools.

26. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might serve as
direct evidence of the crimes described on the warrant, but also for forensic electronic
evidence that establishes how the SUBJECT PHONES were used, the purpose of their
use, who used them, and when. There is probable cause to believe that this forensic

electronic evidence might be on the SUBJECT PHONES because:

AFFIDAVIT OF SA.LONG - 9 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2017R01112 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oOo fe IN DO OH FF WD NY

NO bwH NH NY NY NY NN NO KF § KF FE KF PF EF RP SE
oD HD WW BW HO KH CO OO HANH A FW NY FY OS.

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 11 of 18

a. Data on the storage medium can provide evidence of a file that was
once on the storage medium but has since been deleted or edited, or of a deleted portion
of a file (such as a paragraph that has been deleted from a word processing file). |

b. As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the United
States to establish and prove each element or alternatively, to exclude the innocent from
further suspicion. In my training and experience, information stored within a computer
or storage media (e.g., registry information, communications, images and movies,
transactional information, records of session times and durations, internet history, and
anti-virus, spyware, and malware detection programs) can indicate who has used or
controlled the computer or storage media. This “user attribution” evidence is analogous
to the search for “indicia of occupancy” while executing a search warrant at a residence.
The existence or absence of anti-virus, spyware, and malware detection programs may
indicate whether the computer was remotely accessed, thus inculpating or exculpating the
computer owner and/or others with direct physical access to the computer. Further,
computer and storage media activity can indicate how and when the computer or storage
media was accessed or used. For example, as described herein, computers typically
contain information that log: computer user account session times and durations,
computer activity associated with user accounts, electronic storage media that connected
with the computer, and the IP addresses through which the computer accessed networks
and the internet. Such information allows investigators to understand the chronological
context of computer or electronic storage media access, use, and events relating to the

crime under investigation.! Additionally, some information stored within a computer or

 

' For example, if the examination of a computer shows that: a) at 11:00am, someone using the
computer used an internet browser to log into a bank account in the name of John Doe; b) at

11:02am the internet browser was used to download child pornography; and c) at 11:05 am the
AFFIDAVIT OF SA LONG - 10 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2017R01112 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

NY NH NY NY NY NY NV NV NO & §- FF | § FS EF SF ES
Co ST KH HH BR WH HY KB CO OO FA BD A FP WY NY KF &

Cw oN A HW BW NH

 

 

Case 3:19-mj-05167-TLF Document 1 Filed 09/03/19 Page 12 of 18

electronic storage media may provide crucial evidence relating to the physical location of
other evidence and the suspect. For example, images stored on a computer may both

show a particular location and have geolocation information incorporated into its file
data. Such file data typically also contains information indicating when the file or image
was created. The existence of such image files, along with external device connection
logs, may also indicate the presence of additional electronic storage media (e.g., a digital
camera or cellular phone with an incorporated camera). The geographic and timeline
information described herein may either inculpate or exculpate the computer user. Last,
information stored within a computer may provide relevant insight into the computer
user’s state of mind as it relates to the offense under investigation. For example,
information within the computer may indicate the owner’s motive and intent to commit a
crime (e.g., internet searches indicating criminal planning), or consciousness of guilt
(e.g., running a “wiping” program to destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from law enforcement).

A person with appropriate familiarity with how an electronic device works may, after
examining this forensic evidence in its proper context, be able to draw conclusions about
how electronic devices were used, the purpose of their use, who used them, and when.

c. A person with appropriate familiarity with how an electronic device
works may, after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who used
them, and when.

d. The process of identifying the exact electronically stored
information on a storage medium that are necessary to draw an accurate conclusion is a
dynamic process. Electronic evidence is not always data that can be merely reviewed by

a review team and passed along to investigators. Whether data stored on a computer is

 

internet browser was used to log into a social media account in the name of John Doe, an

investigator may reasonably draw an inference that John Doe downloaded child pornography.
AFFIDAVIT OF SA LONG - 11 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO# 2017R01112 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

0 Oo ND A WH WN

NY NYO HH NY NY NY WN NY NHN &§- FF FF Fe = PFO PF OES SS
oN KN NH BR BRO NY KY COD CO FN HDB A FP WY NY —& &

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 13 of 18

evidence may depend on other information stored on the computer and the application of
knowledge about how a computer behaves. Therefore, contextual information necessary
to understand other evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose
of its use, who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium.

27. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the
SUBJECT PHONES consistent with the warrant. The examination may require
authorities to employ techniques, including but not limited to computer-assisted scans of
the entire medium, that might expose many parts of the device to human inspection in
order to determine whether it is evidence described by the warrant.

28. Manner of execution. Because this warrant seeks only permission to
examine a device already in law enforcement’s possession, the execution of this warrant
does not involve the physical intrusion onto a premises. Consequently, I submit there is
reasonable cause for the Court to authorize execution of the warrant at any time in the
day or night.

SEARCH TECHNIQUES

29. Based on the foregoing, and consistent with Rule 41(e)(2)(B) of the Federal
Rules of Criminal Procedure, the warrant I am applying for will permit imaging or
otherwise copying all data contained on the SUBJECT PHONES, and will specifically
authorize a review of the media or information consistent with the warrant.

30. In accordance with the information in this affidavit, law enforcement

personnel will execute the search of the SUBJECT PHONES pursuant to this warrant as

follows:
a. Securing the Data
AFFIDAVIT OF SA LONG - 12 UNITED STATES ATTORNEY
USAO# 2017R01112 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo feo NI HD WN BP WY NH —

oO HO NO NY WY NY N HY NO - | — = KF Fe S| ESE S|
eo tN HK OW BB WHO NY KH CS OHO FB AT BD BW NY —§ O&O

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 14 of 18°

i. In order to examine the ESI in a forensically sound manner,
law enforcement personnel with appropriate expertise will attempt to produce a complete
forensic image, if possible and appropriate, of the SUBJECT PHONES.”

ii. Law enforcement will only create an image of data physically
present on or within the SUBJECT PHONES. Creating an image of the SUBJECT
PHONES will not result in access to any data physically located elsewhere. However,
SUBJECT PHONES that have previously connected to devices at other locations may
contain data from those other locations.

b. Searching the Forensic Images

i. Searching the forensic images for the items described in
Attachment B may require a range of data analysis techniques. In some cases, it is
possible for agents and analysts to conduct carefully targeted searches that can locate
evidence without requiring a time-consuming manual search through unrelated materials
that may be commingled with criminal evidence. In other cases, however, such
techniques may not yield the evidence described in the warrant, and law enforcement
may need to conduct more extensive searches to locate evidence that falls within the
scope of the warrant. The search techniques that will be used will be only those
methodologies, techniques and protocols as may reasonably be expected to find, identify,
segregate and/or duplicate the items authorized to be seized pursuant to Attachment B to
this affidavit.

 

2 The purpose of using specially trained computer forensic examiners to conduct the imaging of
digital devices or other electronic storage media is to ensure the integrity of the evidence and to
follow proper, forensically sound, scientific procedures. When the investigative agent is a
trained computer forensic examiner, it is not always necessary to separate these duties.
Computer forensic examiners often work closely with investigative personnel to assist
investigators in their search for digital evidence. Computer forensic examiners are needed
because they generally have technological expertise that investigative agents do not possess.
Computer forensic examiners, however, often lack the factual and investigative expertise that an
investigative agent may possess on any given case. Therefore, it is often important that

computer forensic examiners and investigative personnel work closely together.
AFFIDAVIT OF SA LONG - 13 UNITED STATES ATTORNEY
TEWART STREET, SUITE
USAO# 2017R01112 . SEATTLE, WASHINGTON 98101
(206) 553-7970
Nb Wh No NO NO wv bo wo — on — — — — be a — —
oN KN A SP WH HY == Oo OO ON KH A PSP WW NO — &

0 oN DA UW FF WN =

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 15 of 18

CONCLUSION
31. Based on the foregoing, I submit that this affidavit supports probable cause
for a search warrant authorizing the examination of the SUBJECT PHONES, described in
Attachment A to seek the items described in Attachment B.

say

BEMJAMIN LOG
Special Agent, FBI

The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit on the 3" day of September, 2019.

huss | Sicke

HON. THERESA L. FRICKE
United States Magistrate Judge

AFFIDAVIT OF SALONG - 14 UNITED STATES ATTORNEY

: 700 STEWART STREET, SUITE 5220
USAO# 2017RO1112 SEATTLE, WASHINGTON 98101

(206) $53-7970
Oo Oo ID WO FP W NY

NO NH NH HB NY NY NHN NN NO KH KK Re  — RFF KF FF SK
Co SDI KH OW BR WwW HO KF CO OO SF A HD A BW NYO | &

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 16 of 18

ATTACHMENT A

The property to be searched is a Samsung Galaxy J7 Prime, Model Number
SM-G610M/DS, Serial Number R58J92RGDSW and an iPhone 7, Model A1661, IMEI
355840088773379 (collectively, the “SUBJECT PHONES”). The SUBJECT PHONES
are located at 400 E. Mill Plain Boulevard in Vancouver, Washington. This warrant
authorizes the forensic examination of the SUBJECT PHONES for the purpose of

identifying the electronically stored information described in Attachment B.

ATTACHMENT A — 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO#2017R01112 SEATTLE, WASHINGTON 98101 -
(206) 553-7970
Oo fe TNT HD FP W NY

NO NO NY NH WY NY NY WN NO HH KF | YF FO S| S| Re eS
oD DK ON BR WO NY KY OS OO Fe AID Dn BP WN YF CS

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 17 of 18

| ATTACHMENT B

1. All records on the SUBJECT PHONES, described in Attachment A, that
relate to violations of Title 18, United States Code, Section 21 13(b) (Bank Theft),
involving PEDRO LEON RIVERO VELAZQUEZ, STARLIN RAFAEL GARCIA
CARABALLO, and JOSSHOA PEREZ RIVAS, and their co-conspirators, since 2017,

including:
a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMED);
b. Stored list of recent received, sent, or missed calls;
Cc. Stored contact information;
d. Photographs related to jackpotting or financial accounts and assets

held by PEDRO LEON RIVERO VELAZQUEZ, STARLIN RAFAEL GARCIA
CARABALLO, and JOSSHOA PEREZ RIVAS, or others involved in these activities, or
photographs that may show the user of the phone and/or co-conspirators, including any
embedded GPS data associated with these photographs;

e. Stored text messages or other electronic communications related to
Jackpotting including Apple iMessages, Blackberry Messenger messages, WhatsApp
messages or other similar messaging services where the data is stored on the telephone;
and

f. Information related to financial transactions or accounts,
representing the proceeds of jackpotting attacks. |

2. Evidence of user attribution showing who used or owned the SUBJECT

PHONES at the time the things described in this warrant were created, edited, or deleted,
such as logs, phonebooks, saved usernames and passwords, documents, and browsing

history.

 

3 The Washington jackpotting events occurred in 2017.
ATTACHMENT B - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO#H2017R01112 SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo oe SDT HD ON BW YPN

NO NO NYO ND NY HN ND WD NO HK BOF SF KF eS
Co nN DH tT BR WH NO KH CO OO BAND HD nA fF WN YK &

 

 

Case 3:19-mj-05167-TLF Document1 Filed 09/03/19 Page 18 of 18

3. This warrant authorizes a review of electronic storage media and
electronically stored information seized or copied pursuant to this warrant in order to
locate evidence, fruits, and instrumentalities described in this warrant. The review of this
electronic data may be conducted by any government personnel assisting in the
investigation, who may include, in addition to law enforcement officers and agents,
attorneys for the government, attorney support staff, and technical experts. Pursuant to
this warrant, the FBI may deliver a complete copy of the seized or copied electronic data
to the custody and control of attorneys for the government and their support staff for their

independent review.

ATTACHMENT B — 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO#2017R01112 SEATTLE, WASHINGTON 98101
(206) 553-7970
